Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is in response to applicant’s amendment filed, 18 April 2022, of application filed, with the above serial number, on 16 August 2017 in which no claims have been amended. Claims 2, 8-12, 18-22, 28-32, 38-41 are pending in the application.  It is noted that claims on p. 9 of Remarks cited as pending are not accurate.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 8-12, 18-22, 28-32, 38-41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (hereinafter “Williams”, 2009/0222523) in view of Bukurak et al (hereinafter “Bukurak”, 2014/0040756).
As per Claim 2, Williams discloses a method of operating a receiving device engaged in a messaging session with a sending device (at least Fig. 7), comprising: 
receiving, from the sending device, pre-messages that indicate a current state of a communication message, the pre-messages including portions of the communication message (at least paragraph 37, 47, 49-50, 53; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend);
storing the received portions of the communication message (at least paragraph 37, 45-47, 49-50, 53, 61; transmitted segments or portions (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend, stored in buffer and chat log); and 
presenting, on the receiving device, an in-progress visual representation of a message content of the received portions of the communication message on a display screen of the receiving device (at least Fig. 7; paragraph 37, 47, 49-50, 53; “real-time chat”, where user ALE can view “MCK is typing: I see your typi_” as they type; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend),
updating the in-progress visual representation based on a currently received portion of the communication message (at least paragraph 55; messaging application 100 receives segments of a partially entered message that includes updates to any previously received segments of a partially entered message. Thus, in this embodiment, messaging application 100 determines the changes or differences in the partially entered message based on the message segment received and displays the changes in message status indicator 118 (e.g., displaying partial message additions or partial message deletions). In one embodiment, the changes displayed in message status indicator 118 are displayed such that the message appears to be edited as the user is typing; however, messaging application 100 can display updates and additions to message status indicator 118 in any suitable manner with any suitable animation techniques); 
receiving an indicator from the sending device that indicates a completion of the communication message (at least paragraph 49-50; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); 
creating a complete communication message based on the stored received portions of the communication message after receiving the indicator (at least paragraph 49-50, 59; after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal); and
replacing the in-progress visual representation with a visual representation of the complete message communication message (at least paragraph 49-50, 59; if messaging application 100 determines that a message complete signal is included with a received message or segment of a message, messaging application 100 displays the completed message in chat log 122; messaging application 100 can transmit a portion of the completed message (e.g., the previously unsent portions of the entered message, because other portions were already transmitted in previous message segments) along with the message complete signal).
Williams fails to explicitly disclose the in-progress visual representation of the message content of the received portions of the communication message is blurred by the receiving device, and replacing with an unblurred visual representation of the message content.
However, the use and advantages for using such a system is well known to one skilled in the art at the time the invention was made as evidenced by the teachings of Bukarak. Bukarak discloses, in an analogous art, message content from messages from another user can be visually blurred or obfuscated when viewed by a recipient and corresponding displaying and viewing results (unblurring) of blurred message content (at least Bukarak Fig. 19-20; paragraph 104-105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the use of Bukarak’s blurring with Williams, as Bukarak discloses this being useful for messages that are indicated as being marked as private (at least paragraph 101), wherein such is advantageous such that a recipient may view that there is content of the message and how much is being typed, but must perform some action in order to view the private message.
As per Claim 8. The method of claim 2, wherein the in-progress visual representation mimics the current state of the communication message based on a frequency of the reception of the pre-messages received at the receiving device from the sending device before the receiving the indicator (at least fig. 7; paragraph 38; messaging application 100 determines whether to transmit a segment of the partially entered message based on a predetermined amount of time that has passed after a predetermined event (e.g., after the user started to enter a message into message entry area 112). In one example, messaging application 100 begins a three second countdown timer after the user starts to enter a message into message entry area 112. After the three seconds have elapsed, messaging application 100 transmits the segment of the partially entered message to at least one connected messaging application). 
As per Claim 9. The method of claim 2, wherein the presenting presents the in-progress visual representation within a message history window on the display screen of the receiving device (at least Fig. 14; in progress message 118 displayed within chat log 122).
As per Claim 10. The method of claim 9, wherein one or more visual representations depicting perceivable message content from one or more previously completed communication messages are displayed in the message history window along with the in-progress visual representation (at least Fig. 14; in progress message 118 displayed within chat log 122). 
As per Claim 11. The method of claim 9, wherein the presenting further presents, on the display screen, an input window that presents an in-progress version of message content entered by a user of the receiving device prior to message completion (at least Fig. 14; in progress message in window 112).
As per Claims 12, 18-22, 28-32, 38-41. The limitations therein have substantially the same scope as claims 2, 8-11 because claims 2, 8-11 are a method for implementing the receiving device of claims 12, 18-21, the receiving device of claims 22, 28-31, and non-transitory medium of claims 32, 38-41. Therefore claims 12, 18-22, 28-32, 38-41 are rejected for at least the same reasons as claims 2, 8-11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 18 April 2022 have been fully considered but they are not persuasive.
Applicant argues that Williams does not disclose the claim 2 limitations of 
creating a complete communication message based on the stored received portions of the communication message after receiving the indicator; and
replacing the in-progress visual representation with a visual representation of the complete message communication message.
	Applicant argues such being that Williams discusses how message application 100 transmits a message to other devices but not really how message application 100 handles the received messages such as “creating a complete communication message based on the stored received portions of the communication message after receiving the indicator”.
However, Williams clearly teaches in (at least paragraph 37, 47) (cited in relation to the limitations of claim 2 of receiving and storing) of 
“receiving, from the sending device, pre-messages that indicate a current state of a communication message, the pre-messages including portions of the communication message (at least paragraph 37, 47, 49-50, 53; a user enters a portion of a message into message entry area 112 and messaging application 100 determines whether to transmit a segment or a portion (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend);
storing the received portions of the communication message (at least paragraph 37, 45-47, 49-50, 53, 61; transmitted segments or portions (e.g., part of a message that is not yet complete) of the partially entered message to at least one connected friend, stored in buffer and chat log)”
	Williams clearly teaches transmitting portions or segments of the incomplete message, and in par. 42 “Thus, the at least one other messaging application receives a segment of the partially entered message before the user deems the message to be completed.”
	Finally, Williams teaches:
[0050] In one embodiment, after message application 100 receives the message complete signal, messaging application 100 transmits the entire completed message and a message complete signal to at least one connected messaging application participating in the chat session or to each connected messaging application participating in the chat session. In one embodiment, messaging application 100 determines that the entire completed message had already been transmitted in at least one segment as previously described. Thus, in this embodiment, messaging application 100 only transmits a message complete signal, rather than both the entire completed message and a message complete signal. It should also be appreciated that in one embodiment, messaging application 100 can transmit a portion of the completed message (e.g., the previously unsent portions of the entered message, because other portions were already transmitted in previous message segments) along with the message complete signal.

Thus, Williams clearly teaches transmitting segments to a receiving messaging application(s) that stores the segments of the message before it is complete and upon receiving a message complete signal, the entire message is then displayed as completed by replacing the segments that are received with the complete message (including any updates since the last segment received). The embodiment in [0050] of Williams that Applicant quotes is an additional embodiment where the entire message is transmitted again when a message completion signal is sent, however, after that embodiment, Williams clearly teaches embodiments as noted in the Rejection where only the signal is sent and the segments already received are then displayed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY TODD/Primary Examiner, Art Unit 2443